Citation Nr: 1516351	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  11-28 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for vertigo.  

2.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1962 to November 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located RO in Houston, Texas, which, in pertinent part, denied service connection for vertigo and granted service connection and assigned an initial rating of 20 percent for bilateral hearing loss. 

The Veteran testified before the undersigned Veterans Law Judge at a May 2013 videoconference hearing.  A transcript has been associated with the file.

In March 2014, the Board remanded this matter for further development, to include a VA examination.  As will be discussed below, both issues require further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As it relates to the claim of service connection for vertigo, the Board remanded this matter for additional development in March 2014, to include affording the Veteran a VA examination to determine the etiology of any current vertigo and its relationship to his service-connected hearing loss and tinnitus.  

Following examination, the examiner was to render an opinion as whether the Veteran's vertigo was as likely as not caused by his service-connected hearing loss or tinnitus.  If not, was the Veteran's vertigo as likely as not aggravated by his service-connected hearing loss or tinnitus. 

In conjunction with the remand, the Veteran was afforded the requested examination in May 2014.  Following examination, the examiner indicated that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner indicated that hearing loss and tinnitus were not an accepted etiology for vertigo.  It was noted that the Veteran had symmetric hearing loss and non-focal examination.  

The May 2014 VA examiner did not address the question of aggravation of the Veteran's vertigo by his service-connected hearing loss and/or tinnitus.  As such, the directives of the remand were not complied with.  As the examiner did not comply with the directives of the Board remand, further action by the Board would be in violation of the holding in Stegall v. West, 11 Vet. App. 268, 270-1 (1998).

As to the issue of a higher initial evaluation for bilateral hearing loss, following his May 2013 hearing and in conjunction with the March 2014 Board remand, the Veteran was afforded an additional VA examination in May 2014.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows: right ear 35, 45, 70 and NR, and left ear 45, 60, 70, and NR, at 1000, 2000, 3000, and 4000 Hertz, respectively. 

Evaluations of defective hearing range from noncompensable to 100 percent for service-connected hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

While the Veteran was afforded the requested examination in accordance with the Board remand, the examination report is unclear as to the meaning of "NR" at 4000 Hertz for both the left and right ear.  Per regulation, such a reading is necessary in order to properly determine the appropriate rating for the Veteran's current bilateral hearing loss.  As a result, an additional VA audiological examination must be performed in order to determine the Veteran's current hearing loss for VA rating purposes, to include a decibel level reading at 4000 Hertz.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the record to the VA examiner who provided the May 2014 opinion as to the etiology of any current vertigo.  Following a review of the entire record, the examiner is requested to render an opinion as to whether it is at least as likely as not that the Veteran's current vertigo is aggravated by his service-connected hearing loss and/or tinnitus.  If it is the examiner's opinion that there is aggravation, he should identify, to the extent possible, the baseline level of severity of the vertigo prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale is requested for any opinions that are rendered.

2.  The RO/AMC should afford the Veteran an audiological examination to ascertain the current severity of his hearing loss disability.  Any and all evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire record must be made available to the examiner for review.  The examiner should include the puretone threshold values for each ear from an air conduction study, as well as the speech recognition scores using the Maryland CNC word list.  The examiner is also specifically requested to fully describe the functional effects caused by the Veteran's hearing loss disability.

3.  Review the record.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the claim.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

